Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action responds to an amendment filed on 12/14/2021.

Acknowledgement
2.	The amendment filed on 12/14/2021, responding to the office action mailed on 09/16/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1, 3-8 and 9.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	The application has been amended as per telephone authorization from applicant attorney Hopeton Walker on 02/11/2022 as follows: 
Claim 6 in line 1 changes from “The semiconductor device according to claim 4,” to “The semiconductor device according to claim 1
Claims 4 and 5 have been cancelled and the limitations from claims 4-5 have been added to claims 1 and 9. 

The Examiner amendments for the claims 1 and 9 below:

1. (Currently Amended) A semiconductor device, comprising:

a first conductivity-type layer that comprises first conductivity-type impurities;

a second conductivity-type layer that comprises second conductivity- type impurities, wherein the second conductivity-type impurities are different in polarity from the first conductivity-type impurities;

an intermediate layer sandwiched between the first conductivity-type layer and the second conductivity-type layer, wherein

the intermediate layer does not include the first conductivity-type impurities or the second conductivity-type impurities, or includes one of the first

conductivity-type impurities or the second conductivity-type impurities at a

concentration lower than a concentration of one of the first conductivity-type


the first conductivity-type layer, the intermediate layer, and the second conductivity-type layer are stacked in a thickness direction of a semiconductor substrate inside the semiconductor substrate; and

a separating layer between each of the first conductivity-type layer, the intermediate layer, and the second conductivity-type layer and the semiconductor
substrate, wherein the separating layer isolates each of the first conductivity-type layer, the intermediate layer, and the second conductivity-type layer from the semiconductor substrate;
 wherein a stacking body of the first conductivity-type layer, the intermediate layer, and the second conductivity-type layer penetrates through the semiconductor substrate in the thickness direction of the semiconductor substrate;
wherein the first conductivity-type layer is exposed on a first main surface of the semiconductor substrate,
the second conductivity-type layer is exposed on a second main surface of the semiconductor substrate, and
the first main surface is opposite to the second main surface.


9. (Currently Amended) An electronic apparatus, comprising:



a first conductivity-type layer that comprises first conductivity-type impurities; 
a second conductivity-type layer that comprises second conductivity-type impurities, wherein the second conductivity-type 

impurities are different in polarity from the first conductivity-type impurities; an intermediate layer sandwiched between the first conductivity-type layer and the second conductivity-type layer, wherein the intermediate layer[[ and]] does not include the first conductivity- type impurities or the second conductivity-type impurities, or includes one of the first conductivity-type impurities or the second conductivity-type impurities at a concentration lower than a concentration of one of the first conductivity-type impurities in the first conductivity-type layer or the second conductivity-type impurities in the second conductivity-type layer, and
 the first conductivity-type layer, the intermediate layer, and the second conductivity-type layer are stacked in a thickness direction of a semiconductor substrate inside the semiconductor substrate; and a separating layer between each of the first conductivity-type layer, the intermediate layer, and the second conductivity-type layer and the semiconductor substrate, wherein the separating layer isolates each of the first conductivity-type layer, the intermediate layer, and the second conductivity-type layer from the semiconductor substrate;
wherein a stacking body of the first conductivity-type layer, the intermediate layer, and the second conductivity-type layer penetrates through the semiconductor substrate in the thickness direction of the semiconductor substrate;
wherein the first conductivity-type layer is exposed on a first main surface of the semiconductor substrate, the second conductivity-type layer is exposed on a second main surface of the semiconductor substrate, and the first main surface is opposite to the second main surface.


Allowable Subject Matter
5.	Claims 1, 3, 6-8 and 9 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: 

7.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed semiconductor device, comprising: a stacking body of the first conductivity-type layer, the intermediate layer, and the second conductivity-type layer penetrates through the semiconductor substrate in the thickness direction of the semiconductor substrate; wherein the first conductivity-type layer is exposed on a first main surface of the semiconductor substrate, the second conductivity-type layer is exposed on a second main surface of the semiconductor substrate, and the first main surface is opposite to the second main surface in combination with all other limitations as recited in claim 1.

8.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed electronic apparatus, comprising: a stacking body of the first conductivity-type layer, the intermediate layer, and the second conductivity-type layer penetrates through the semiconductor substrate in the thickness direction of the semiconductor substrate; wherein the first conductivity-type layer is exposed on a first main surface of the semiconductor substrate, the second conductivity-type layer is exposed on a second main surface of the semiconductor substrate, and the first main surface is opposite to the second main surface in combination with all other limitations as recited in claim 9.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896